DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Strubbe et al. (“Strubbe”, US 2003/0090564).

Regarding claim 1, Maruya discloses an imaging apparatus comprising: 
(Maruya: see figs. 1, 9 and pars. [0029], [0084], wherein a surveillance camera units 10 performs image pickup and obtains a pickup image); 
an image display configured to display the pickup image (Maruya: see figs. 1, 9 and par. [0030], in which a display means 52 displays the pickup image); 
a processor configured to control the image display to display the pickup image or a cutout image, wherein the cutout image is generated for displaying a part of an area cut out of the pickup image with magnification (Maruya: see figs. 10A-10D, and pars. [0086], [0091], noted that a processor controls the display means 52 to display a suspicious person, wherein the suspicious person is generated for displaying a part of an area cut out of the pickup image with magnification); 
an operation input interface configured to allow a user to switch an image displayed on the image display from the pickup image to the cutout image (Maruya: see figs. 9, 10A-10D and pars. [0084], [0087], in which a tracking target designating means 55 allows a surveyor to switch an image displayed on the display means 52 from the pickup image to the suspicious person); 
wherein, the image display displays the cutout image including a second subject in response to a user instruction via the operation input interface (Maruya: see figs. 9, 10A and par. [0092], noted that the display means 52 displays a suspicious person with magnification as surveyor designated).

However, Strubbe teaches that if the processor recognizes that a first subject newly comes into a field angle of the pickup image while displaying the currently image, the processor is configured to control the image display to automatically display the pickup image including the first subject instead of the currently displayed image in response to recognizing that the first subject newly comes into the field angle of the pickup image (Strubbe: see figs. 2, 5 and par. [0020], wherein if a new person 6 enters the room, the camera 8 automatically zooms into that person for a short time).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strubbe with the system/method of primary reference to include displaying new detected subject automatically.
One would have been motivated to have that remote participants at the receiving end will be aware of where all the participants are at the sending end relative to the speaker (Strubbe: see par. [0020]).

Regarding claim 2, Maruya in the combination with Strubbe discloses the imaging apparatus according to the claim 1, wherein the first subject is a person (Maruya: see figs. 10D, wherein the first subject is a person).
(Strubbe: see par. [0020], wherein the second subject is a person).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strubbe with the system/method of primary references to include that the second subject is a person.
One would have been motivated to detect another person. 

Method claims 11-12 are drawn to the method of using the corresponding apparatus claimed in claims 1-2.  Therefore method claims 11-12 correspond to apparatus claims 1-2 and is rejected for the same reasons of obviousness as used above.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahiska (US 2005/0007453) in view of Strubbe et al. (“Strubbe”, US 2003/0090564).

Regarding claim 6, Ahiska discloses an imaging apparatus comprising: 
an imager configured to perform image pickup and obtain a pickup image (Ahiska: see fig. 1 and par. [0016], wherein a camera 1 configured to perform image pickup and obtain a pickup image); 
an image display configured to display the pickup image (Ahiska: see fig. 1 and pars. [0014], [0017], in which a monitor configured to display the pickup image);
(Ahiska: see figs. 1-3 and pars. [0016], [0018]-[0019], noted that a camera configured to control the image display to display the pickup image or a super imposed image of the pickup image and a cutout image, wherein the cutout image is generated for displaying a part of an area cutout of the pickup image with magnification); 
an operation input interface configured to allow a user to switch an image displayed on the image display from the pickup image to the superimposed image (Ahiska: see pars. [0014]-[0016], [0018], in which at a base station, obviously including an operator to switch an image displayed on the base station from the pickup image to the superimposed image);
wherein the image display displays the superimposed image of the pickup image and the cutout image including a second subject in response to a user instruction via the operation input interface(Ahiska: see figs. 1-2 and pars. [0014]-[0016], [0018], wherein the monitor displays the superimposed image of the pickup image and the cutout image including objects in response to the operator of the base station via the operation input interface obviously as the base station requests views and the base station composites the views).

However, Strubbe teaches that if the processor recognizes that a first subject newly comes into a field angle of the pickup image while displaying the currently image, the processor is configured to control the image display to automatically display the pickup image including the first subject instead of the currently displayed image in response to recognizing that the first subject newly comes into the field angle of the pickup image (Strubbe: see figs. 2, 5 and par. [0020], wherein if a new person 6 enters the room, the camera 8 automatically zooms into that person for a short time).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strubbe with the system/method of primary reference to include displaying new detected subject automatically. 
One would have been motivated to have that remote participants at the receiving end will be aware of where all the participants are at the sending end relative to the speaker (Strubbe: see par. [0020]).

Regarding claim 7, Ahiska in the combination with Strubbe discloses the imaging apparatus according to the claim 6, wherein the first subject is a person (Ahiska: see fig. 2, wherein the first subject is a person).
Strubbe further teaches that the second subject is a person (Strubbe: see par. [0020], wherein the second subject is a person).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strubbe with the system/method of primary references to include that the second subject is a person.
One would have been motivated to detect another person. 


Claims 3-4 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Strubbe et al. (“Strubbe”, US 2003/0090564) and further in view of Smith (US 6,757,008).

Regarding claim 3, Maruya in the combination with Strubbe discloses the imaging apparatus according to the claim 1.
Maruya in the combination with Strubbe does not disclose that the operation input interface is a touch panel.
On the other hand, Smith teaches that the operation input interface is a touch panel (Smith: see the abstract and col. 11, lines 4-14, wherein the operation interface 104 is a touch panel).

One would have been motivated to make easier for the user to manipulate the image data. 

Regarding claim 4, Maruya in the combination with Strubbe discloses the imaging apparatus according to the claim 1.
Maruya in the combination with Strubbe does not explicitly disclose that the operation input interface is a button.
On the other hand, Smith teaches that the operation input interface is a button (Smith: see col. 11, lines 4-14, in which the operation interface 104 is a push-button array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the system/method of primary references to include a button. 
One would have been motivated to make easier for the user to manipulate the image data. 

Method claims 13 and 14 are drawn to the method of using the corresponding apparatus claimed in claims 3 and 4.  Therefore method claims 13 and 14 correspond to apparatus claims 3-4 and are rejected for the same reasons of obviousness as used above.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahiska (US 2005/0007453) in view of Strubbe et al. ( “Strubbe”, US 2003/0090564) and further in view of Smith (US 6,757,008).

Regarding claim 8, Ahiska in the combination with Strubbe discloses the imaging apparatus according to the claim 6.
Ahiska in the combination with Strubbe does not disclose that the operation input interface is a touch panel.
On the other hand, Smith teaches that the operation input interface is a touch panel (Smith: see the abstract and col. 11, lines 4-14, wherein the operation interface 104 is a touch panel).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the system/method of primary references to include the touch panel. 
One would have been motivated to make easier for the user to manipulate the image data. 

Regarding claim 9, Ahiska in the combination with Strubbe discloses the imaging apparatus according to the claim 6.
Ahiska in the combination with Strubbe does not disclose that the operation input interface is a button.
On the other hand, Smith teaches that the operation input interface is a button (Smith: see col. 11, lines 4-14, in which the operation interface 104 is a push-button array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the system/method of primary references to include a button. 
One would have been motivated to make easier for the user to manipulate the image data. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahiska (US 2005/0007453) in view of Strubbe et al. ( “Strubbe”, US 2003/0090564) and further in view of Voorhees (US 2008/0117313).

Regarding claim 10, Ahiska in the combination with Strubbe discloses the imaging apparatus according to the claim 6.
Ahiska in the combination with Strubbe does not disclose that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
However, Voorhees teaches that the imaging apparatus is configured to allow a user to change the magnification of the cutout image (Voorhees: see par. [0010], wherein the user can further manipulate or alter each area of focus such as changing magnification levels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Voorhees with the system/method of primary references to include that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
One would have been motivated to magnify the image as desired by user. 

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Strubbe et al. ( “Strubbe”, US 2003/0090564) and further in view of Voorhees (US 2008/0117313).

Regarding claim 5, Maruya in the combination with Strubbe discloses the imaging apparatus according to the claim 1.
Maruya in the combination with Strubbe does not disclose that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
However, Voorhees teaches that the imaging apparatus is configured to allow a user to change the magnification of the cutout image (Voorhees: see par. [0010], wherein the user can further manipulate or alter each area of focus such as changing magnification levels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Voorhees with the system/method of primary references to include that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
One would have been motivated to magnify the image as desired by user. 

Method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 5.  Therefore method claim 15 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAN T NGUYEN/           Patent Examiner, Art Unit 2697              

/LIN YE/            Supervisory Patent Examiner, Art Unit 2697